Exhibit 10.83

 

LOGO [g179245ex1083pg1.jpg]

Performance-Based Stock Unit Award Certificate

PERSONAL & CONFIDENTIAL

 

 

Granted To:    Name    Address    City, State Zip

You have been awarded Performance-Based Stock Units (“PSUs”) of Barnes & Noble,
Inc., as described below. Subject to the terms of the Performance-Based Stock
Unit Award Agreement and the Amended and Restated Barnes & Noble, Inc. 2009
Incentive Plan (the “Plan”), each PSU constitutes an unfunded and unsecured
promise of the Company to deliver to you one share of common stock of Barnes &
Noble, Inc., par value $0.001 per share.

 

Employee ID:    XXXXX     Grant Date:    July 15, 2015  
Target Number of PSUs Awarded:   x,xxx

Performance Period: The Performance Period shall be three fiscal years
commencing on May 3, 2015 and ending on April 28, 2018.

Performance Metrics: (i) earnings before interest, taxes, depreciation and
amortization of the Company retail segment (“EBITDA”) and (ii) revenue of the
Company retail segment (“Revenue”); provided, however, EBITDA and Revenue shall
be adjusted to exclude (1) any costs and expenses relating to any effort to
prepare for or implement, or resulting from, a partial or complete separation of
one or more of the Company’s businesses; if the distribution by the Company of
all of the outstanding shares of Barnes & Noble Education, Inc. (“BNED”) common
stock owned by the Company occurs prior to the end of fiscal year 2016; (2) any
costs and expenses relating to the Retail/NOOK integration; (3) non-routine
litigation expenses, such as derivative actions; and (4) the termination of the
Company’s Employees’ Retirement Plan, in each case, as determined in accordance
with generally accepted accounting principles and identified in the Company’s
financial statements, notes to the financial statements or management’s
discussion and analysis with respect to the financial statements as filed with
the U.S. Securities and Exchange Commission.

Performance Vesting: 50% of the Target Number of PSUs Awarded will vest based on
the EBITDA level achieved during the Performance Period (the “EBITDA PSUs”) and
50% of the Target Number of PSUs Awarded will vest based on the Revenue level
achieved during the Performance Period (the “Revenue PSUs”), as set forth below.

 

Performance Period

EBITDA Level (in millions)

  

% of EBITDA

PSUs Vested

   0%    50% — < 100%    100% — < 150%    150%

 

1



--------------------------------------------------------------------------------

LOGO [g179245ex1083pg1.jpg]

Performance-Based Stock Unit Award Certificate

 

Performance Period

Revenue Levels (in millions)

  

% of Revenue

PSUs Vested

   0%    50% — < 100%    100% — < 150%    150%

For any amounts calculated under this Certificate that fall between two
percentages set forth in the right columns above that are between 50% and 150%,
the percentage of the number of applicable PSUs that vest shall be interpolated
in a straight line between the two relevant percentages, rounded to the nearest
whole percentage.

Time Vesting: Except as otherwise as set forth in the Performance-Based Stock
Unit Award Agreement, you must be continuously employed by the Company or any of
its Affiliates during the entire Performance Period in order to vest in any
portion of the Target Number of PSUs Awarded.

By your signature below, you agree that these PSUs are awarded under and
governed by the terms and conditions of the Plan, the Performance-Based Stock
Unit Award Agreement and the Insider Trading Policy, all of which are attached
and made a part of this document.

 

Signature:  

 

   Date:  

 

NOTE: If there are any discrepancies in the name or address shown above, please
make the appropriate correction on this form.

PLEASE RETURN TO:

Barnes & Noble, Inc.

1400 Old Country Road

Westbury, New York 11590

Attn: Cheryl Caponi, Human Resources

(516) 338-8471

 

2